           Case 1:21-cr-00048-LY Document 162 Filed 04/09/21 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

        United States of America                      §
                                                      §
        vs.                                           § NO: AU:21-CR-00048(4)-LY
                                                      §
        (4) Craig Neely                               §

    ORDER OF TEMPORARY DETENTION UNDER 18 U.S.C. § 3142(d)
        At the time of the alleged offense, the defendant was not a United States citizen or a
person lawfully admitted for permanent residence, or, alternatively, the defendant was on release
pending trial for a state or federal felony; on release after conviction for any type of offense, state
or federal; or on probation or parole. This court finds that the defendant, if released, may flee or
pose a danger to another person or the community.


        IT IS ORDERED: The defendant must be detained temporarily under 18 U.S.C. § 3142(d) until
April 22, 2021. I further order that a     X Detention Hearing and X an Arraignment Hearing
be held on April 22, 2021 at 10:00 A.M. by video teleconference before the Honorable Susan
Hightower, in Courtroom No. 6 on the 6th Floor of the United States Courthouse, 501 West Fifth
Street, Austin, Texas 78701.


        The attorney for the government is directed to notify the appropriate court, probation or
parole officer, state or local law enforcement officer, or the United States Citizenship and
Immigration Services so that a detainer may be placed on the defendant or custody may be
transferred. If no action is taken by the above date, the defendant must be brought before this
court on that date for further proceedings.


        If the defendant chooses to waive hearing(s), a written waiver (attached) must be signed
by defendant and defendant's counsel and filed by 4:00 p.m. the day before scheduled
hearing.

April 9, 2021                                        ______________________________
                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE
            Case 1:21-cr-00048-LY Document 162 Filed 04/09/21 Page 2 of 2




                        UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

             United States of America

             v.                                             Case Number:
                                                            AU:21-CR-00048(4)-LY
             (4) Craig Neely



                   DEFENDANT'S WAIVER OF DETENTION HEARING

       Defendant, (4) Craig Neely, files this Waiver to the Order of Temporary Detention Hearing
which was issued by the Court. After further investigation, Defendant wishes at this time to
waive the right to a detention hearing, subject to their right to bring a motion concerning
detention at a later date.




                                                  Respectfully submitted,
Defendant


Date                                              Attorney for Defendant




                                 CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the foregoing document was
delivered to the Assistant United States Attorney on the          day of            , 20   .




                                                  Attorney for Defendant
